DETAILED ACTION
1.	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. Applicant is invited to call Examiner Dennis to discuss any questions – (571) 270-3538. 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Response to Amendments
2.	For the sake of clarity, examiner considers the Specification, Abstract, Drawings and Claims filed 5/17/22 to be ENTERED. However, all future amendments must comply with the proper marking requirements: additions must be shown with underlining, and deletions must be shown with strike-through or brackets. See 37 CFR 1.125 for amendments to the Specification; 37 CFR 1.121 for amendments to the claims. For future filings, if a document is not being amended, it is not necessary to re-file those documents that are not being amended. 
Claim Objections
3.	Claims 2-7, 9-15 and 17 are objected to because of the following informalities: recitations of “designed to” should be replaced with a transitional phrase that positively recitates the intended claimed elements. For example, “designed to support”, or “designed to have” could be substituted with “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claims 9-17 are rejected based on their dependency to 8. 
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-11 each recite the limitation "the gamebook pages". There is insufficient antecedent basis for this limitation in the claim. Applicant should provide proper antecedent basis by positively claiming that the gamebook comprises “pages”. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following recitation constitutes indefinite language: “designed to have a more statistically random spinner through use of a spinning wheel (as opposed to a spinning arrow or other mechanism)”. One ordinary skill in the art cannot properly ascertain the metes and bounds of this claim. Applicant should positively recite the structure and avoid parenthesis in the claims. It is suggested to amend as follows: “wherein the spinner mechanism comprises a spinning wheel”. The scope will be treated as if written by the suggested amendment as this appears to be the intended scope.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following recitation constitutes indefinite language: “designed to provide an alternative to typical playing dice through the addition of ordered printed numbering for zero or more D2, D4, D6, D8, D10, D12, D20, D100 dice”. One ordinary skill in the art cannot properly ascertain the metes and bounds of this claim. Applicant should positively recite the structure or clearly define the intended functional language / intended use.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following recitation constitutes indefinite language: “designed to be separable from the gamebook”. One ordinary skill in the art cannot properly ascertain the metes and bounds of this claim as it is unclear what is being separable. Applicant should positively recite the structure that is being seperable from the gamebook. For examining purposes, the spinner mechanism will be construed as the element that is seperable. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 16, the phrase "such as" (x 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 8-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg (US Pat. No. 2,676,019).
With respect to claim 1, Steinberg teaches a gamebook 40 (“book”) with spinner mechanic 44 or 45 comprising: a) One or more pages (shown as “chapters 48” A-E) directing a user through one or more gamebook activities (i.e. “questions and answers”); and b) One or more spinner mechanics 44 or 45 to introduce an element of chance into the gamebook activities; and c) One or more pages that direct a user through one or more gamebook activities incorporating the spinner mechanic (Fig.’s 6-7; column 5, lines 5-43). It is noted the game is couched as an apparatus. Limitations directed to game rules will be construed as intended use or functional language. Per MPEP 2114, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function - In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the gamebook 40, which incorporates spinner mechanics 44 or 45, is configured to perform the claimed functional limitations of the game rules (i.e. “directing a user ...”, “direct a user through”).  
Lastly, should applicant argue that the scope requires written instructions, examiner notes such limitations are directed to printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Unlike the fact situations in Miller and Gulack, the substrate (i.e. pages) does not support any printed indicia (i.e. instructions) and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Moreover, the printed matter is directed towards conveying a message or meaning regarding the game rules to a human reader independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the printed matter instructions are akin to the printed set of instructions in In re Ngai, which failed to establish a new and unobvious functional relationship. As such, no new and unobvious functional relationship exists between any printed matter on the pages and the pages themselves, as such, no patentable weight is provided to any game related instructions. 
With respect to claim 2, the gamebook 40 apparatus is configured to support the addition and removal of gamebook activities. See MPEP 2114, In re Schreiber. 
With respect to claims 3-6, the gamebook 40 is designed to have zero or more separated instruction and gamebook activity pages in one binding apparatus able to be paginated individually; designed to have zero or more pages with cutouts to enable the spinner mechanic to be visible as the player switches between pages; designed to have zero or more pages with tabs to enable the player to switch between pages; and designed to have zero or more pullout pages with zero or more moveable indicators as part of a gamebook activity.  Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
With respect to claim 8, Steinberg teaches a gamebook 40 spinner mechanic 44/45 comprising: a) A spinner mechanism 44/45 such as an arrow or wheel; and b) A mechanism 47 (“stud”) to connect the spinner 44 or 45 to the gamebook (Fig.’s 6-7; column 5, lines 5-45). 
With respect to claim 9, Steinberg teaches letter and numeral symbols that direct the user to the appropriate pages of the game book Id. These indicia are considered to read on the requirement of “player instructions printed or otherwise made visible on the spinner”. Supplemental to this, the instructions are printed matter that are not given patentable weight based on the analysis set forth in the rejection of claim 1. 
With respect to claims 10-11, Steinberg teaches raised elements (i.e. front cover 41 uses filler and outer covering member that are raised from the pages, back cover portion also raised form the pages) that provide support to the gamebook pages (Fig.’s 6-7); and designed to provide a rigid backplane to the gamebook pages (Fig. 6; the “plastic” covering material is considered rigid and configure to serve as a backplane to the pages).  
With respect to claim 13, Steinberg teaches wherein the spinner is designed to be more easily spun by a player through the addition of finger holes or other affordances (Fig. 6 showing enlarged end circular portions).  
With respect to claim 14, the structure of the spinners 44/45 are considered to be designed to provide an alternative to typical playing dice through the addition of ordered printed numbering for zero or more D2, D4, D6, D8, D10, D12, D20, D100 dice (spinners provide a random decision based on spinner and indicia).  Examiner emphasizes and reiterates the above claim interpretations for intended use / functional language (MPEP 2114), printed matter (MPEP 2111.05) and alternative claiming (MPEP 2131). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US Pat. No. 2,676,019) in view of Peterson (US Pub. No. 2021/0316207). 
With respect to claims 7 and 16-17, Steinberg fails to teach wherein the gamebook can be published digitally on a smartphone, tablet, or other computing device or implemented via a digital or other electronic mechanism such as a small LED and battery that displays a spinner or other element of chance such as dice or random numbers.  However, Peterson, directed to the analogous art of gamebooks, teaches such features as incorporating a gamebook with “spinners” in digital format is known in the art (paragraphs [0064]-[0065]). At time of invention, one ordinary skill in the art would have found it obvious to implement the gamebook of Steinberg in digital format. The motivation is expectantly to take advantage of the popularity and convenience of modern digital devices. This will expand the user base and reduce manufacturing costs as digital based games can be mass produced more cheaply than physical books. Such modification is considered to have a reasonable expectation as digital games are easily produced with non-sophisticated software. 
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US Pat. No. 2,676,019) in view of Lyon (US Pat. No. 2,338,774). 
With respect to claim 12, Steinberg utilizes a spinning arrow as opposed to spinning wheel. However, Lyon, directed to the analogous art of game spinning mechanisms, teaches such features as spinning wheels to be known (Fig.’s 1-2; columns 1-2). At time of invention, one ordinary skill in the art would have found it obvious to make a simple substitution of the arrow spinner with a wheel spinner for the expected result of facilitating a random game related determination. The proposed modification is considered to have a reasonable expectation as Lyon teaches a stud 7 structure holding the wheel(s) (Fig.’s 1-2) in similar construction as Steinberg (Fig. 6). This suggests Lyon can be conveniently substituted for the arrow spinning mechanism of Steinberg. Moreover, the desired number of random results can be adjusted as needed based on the size of the desk and using simple printing methods. 

10.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Steinberg (US Pat. No. 2,676,019).
With respect to claim 15, examiner considers the spinner mechanism 44 45 to be separable from the gamebook. Per MPEP 2114, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function - In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the stud 47 is considered to be removably by overcoming the frictional fit with the sleeve 46, which then allows the spinners to be removed. In the alternative, per MPEP 2144.04 - In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349(CCPA 1961), the Federal Courts have held that removability, where needed, is not a patentable advance where there is art-recognized need to do so.  Here, by removing the spinner mechanisms, new spinner results can be substituted in to negate game redundancy. Moroever damaged spinner can be easily replaced. This improves the longevity of the game book as spinners are known to lose ease of spin over time. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711